                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CV-81750-MARRA/MATTHEWMAN

JAMES E. SCOTT,

         Plaintiff, pro se,
vs.

INTERNAL REVENUE SERVICE,

      Defendant.
___________________________/

                          ORDER AND OPINION ON MOTION FOR COSTS

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Costs [DE 45]. The

Court has carefully considered the motion, the amended response, reply and is

otherwise fully advised in the premises.

         Plaintiff, James E. Scott (“Scott”), moves for an award of costs pursuant to 5

U.S.C. § 552(a)(4)(E)(ii) in the amount of $751.89.1 Defendant, Internal Revenue

Service (“IRS”), opposes the motion. The parties agree regarding the law that applies

to Scott’s request, but disagree whether Scott has met the requirement to be

“entitled” to costs.

Legal Standard

         Courts “may assess against the United States reasonable attorney fees and

other litigation costs reasonably incurred” in any FOIA case where “the complainant

has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). For Scott to recover his costs

in this case, he must be both (1) eligible for and (2) entitled to such an award. See



1
    Because Scott represented himself in this case, he is not seeking attorney’s fees.
Brayton v. Office of the U.S. Trade Rep., 641 F.3d 521, 524 (D.C. Cir. 2011)

(“Brayton”). A plaintiff can become eligible for an award in one of two ways: either

by obtaining relief through a judicial order or by showing that his suit caused “a

voluntary or unilateral change in position by the agency,” resulting in the release of

documents. 5 U.S.C. § 552(a)(4)(E)(ii); see also Brayton, 641 F.3d at 525 (“[T]he

OPEN Government Act of 2007 ... revived the possibility of FOIA fee awards in the

absence of a court decree.”).

       If the plaintiff is eligible for a fee award, courts proceed to the entitlement

prong. Electronic Privacy Info. Ctr. v. U.S. Dep't of Homeland Sec. (“EPIC I”), 999 F.

Supp. 2d 61, 66–67 (D.D.C. 2013) (quoting Brayton, 641 F.3d at 524). Under the

entitlement prong, courts consider “(1) the public benefit derived from the case, (2)

the commercial benefit to the requester, (3) the nature of the requester's interest in

the information, and (4) the reasonableness of the agency's conduct.” Morley v. CIA,

719 F.3d 689, 690 (D.C. Cir. 2013); Dorsen v. S.E.C., 15 F. Supp. 3d 112, 120 (D.D.C.

2014) (“Dorsen”) (quoting Cotton v. Heyman, 63 F.3d 1115, 1117 (D.C. Cir. 1995)).

“In applying this test, ‘[n]o one factor is dispositive.’” EPIC I, 999 F. Supp. 2d at 67

(quoting Davy v. CIA, 550 F.3d 1155, 1159 (D.C. Cir. 2008) (“Davy”). The sifting of

those criteria over the facts of a case is a matter of district court discretion. See

Church of Scientology v. Harris, 653 F.2d 584, 590 (D.C. Cir. 1981).

       “Moreover, courts have explained that the various factors are merely tools to

aid in the pursuit of the two separate and distinct overriding objectives of the FOIA:

to encourage FOIA suits that benefit the public interest, and to compensate for

enduring an agency's unreasonable obduracy in refusing to comply with the FOIA


                                       Page 2 of 19
requirements.” Conservation Force v. Jewell, 160 F. Supp. 3d 194, 202 (D.D.C. 2016)

(internal quotation marks omitted). “Thus, the touchstone is always whether an

award of [costs] is necessary to implement the FOIA.” Id. at 202–03 (internal

quotation marks omitted).

       Finally, if a FOIA plaintiff is both eligible for and entitled to an award, courts

assess the reasonableness of the requested fees. While precedent can be a helpful

guide to a court in conducting its assessment, this analysis is “necessarily somewhat

imprecise.” National Ass'n of Concerned Veterans v. Sec'y of Def., 675 F.2d 1319,

1323 (D.C. Cir. 1982). Thus, courts should “exercise their discretion as

conscientiously as possible, and state their reasons as clearly as possible.” Copeland

v. Marshall, 641 F.2d 880, 893 (D.C. Cir. 1980) (en banc).

Analysis

       The IRS acknowledges that Scott is eligible for costs since the Court ordered it

to turn over a number of records.2 DE 51-1 at 3. See, e.g., Maydak v. D.O.J., 579 F.

Supp. 2d 105, 108 (D.D.C. 2008) (explaining that even if the agency is compelled to

release a “de minimis volume of records,” the fact the agency was compelled makes

the plaintiff eligible for attorneys’ fees and costs); Judicial Watch, Inc. v. F.B.I., 522

F.3d 364, 367–68 (D.C. Cir. 2008) (“A FOIA plaintiff substantially prevails when

awarded some relief on the merits of [his] claim . . . ” (internal quotation omitted)).

The question then turns to whether Scott is entitled to costs.




2
  The Court determined that the IRS had improperly withheld one sentence on the top of page 68, two
paragraphs spanning pages 72-73, and pages 8-12, 15, 24, 33, 34, 42, 51 and 59-64 in part. DE 42 at 42
54, 55.

                                           Page 3 of 19
      The IRS asserts Scott is not entitled to costs because there is little public

benefit derived from this case, its withholdings were reasonable, and Scott had a

commercial and a private interest in the records he requested. DE 51-1 at 4, 7, 10.

When evaluating the reasonableness of an agency's withholdings, courts consider

“whether the agency's opposition to disclosure had a reasonable basis in law, and

whether the agency had not been recalcitrant in its opposition to a valid claim or

otherwise engaged in obdurate behavior.” Dorsen, 15 F. Supp. 3d at 123 (citing

McKinley v. Federal Housing Finance Agency, 739 F.3d 707, 712 (D.C. Cir. 2014)).

Public Benefit

      When determining the public benefit envisioned by Congress in enacting the

FOIA, a court “evaluate[s] the specific documents at issue in the case at hand” and

determines whether the plaintiff's lawsuit “is likely to add to the fund of information

that citizens may use in making vital political choices.” Cotton v. Heyman, 63 F.3d

1115, 1120 (D.C. Cir. 1995) (“Cotton”); Blue v. Bureau of Prisons, 570 F.2d 529, 534

(5th Cir.1978) (“Blue”); Electronic Privacy Info. Center v. U.S. Dep’t of Homeland

Sec., 811 F. Supp. 2d 216, 234 (D.D.C. 2011). “The test ... is whether the disclosure

will assist the citizenry generally in making an informed judgment as to governmental

operations.” Aviation Data Service v. F.A.A., 687 F.2d 1319, 1323 (10th Cir. 1982).

      Under the public benefit criterion, “a court would ordinarily award fees, for

example, where a newsman was seeking information to be used in a publication.”

Solone v. I.R.S., 830 F.Supp. 1141, 1143 (N.D. Ill. 1993) (citing “Senate Report at

19”). “FOIA was enacted to provide information to the public, . . . not to benefit

private litigants.” Id. Generally, courts are disinclined to award fees and costs under


                                     Page 4 of 19
FOIA where the benefit to the public is minimal, incidental or speculative. Whalen v.

I.R.S., Case No. 92 C 4841, 1993 WL 532506, at *5 (N.D. Ill. Dec. 20, 1993).

       It has been held that when determining the public benefit, a court must assess

“the potential public value” of the information sought, and not the “public value of

the information received.” Morley v. Central Intelligence Agency, 810 F.3d 841, 844

(D.C. Cir. 2016) (“Morley I”) (stating that the “public-benefit factor requires an ex

ante3 assessment of the potential public value of the information requested . . .”)

(emphasis added). The Court of Appeals reasoned that “shifting to the plaintiff the

risk that the disclosures would be unilluminating” would defeat the purpose of FOIA's

fee-shifting scheme. Id. “To have ‘potential public value,’ the request must have at

least a modest probability of generating useful new information about a matter of

public concern.” Id. (internal citations omitted) (emphasis added).

       A classic discussion of the public benefit in FOIA cases is in Blue v. Bureau of

Prisons, 570 F.2d 529 (5th Cir. 1978) where the Court stated:

             With respect to the first of these considerations - “the benefit to
     the public deriving from the case” - it is doubtless true, as the D.C. Circuit
     has suggested, that the successful FOIA plaintiff always acts in some
     degree for the benefit of the public, both by bringing government into
     compliance with the FOIA disclosure policy and by securing for the public
     at large “the benefits assumed to flow from the public disclosure of
     government information.” [Aviation Data Service v. F.A.A., 687 F.2d 1319,
     1323 (10th Cir. 1982).] Yet the Senate Report's discussion of this criterion
     referred repeatedly to disclosure to the press and to public interest
     organizations, thus strongly suggesting that in weighing this factor a court
     should take into account the degree of dissemination and likely public
     impact that might be expected from a particular disclosure. S. Rep. No.
     854, 93d Cong., 2d Sess. 19 (1974). This goes to the central purpose of the
     disclosure act: to assist our citizenry in making the informed choices so
     vital to “the maintenance of a popular form of government.” Id. at 2.

3
  “Based on assumption and prediction, on how things appeared beforehand, rather than in hindsight.”
Black’s Law Dictionary 601 (8th ed. 2004).

                                          Page 5 of 19
     Thus the factor of “public benefit” does not particularly favor costs where
     the award would merely subsidize a matter of private concern; this factor
     rather speaks for an award where the complainant's victory is likely to add
     to the fund of information that citizens may use in making vital political
     choices.

Blue, 570 F.2d at 533 (emphasis added).

       Under the standard elaborated upon above, there is no apparent public benefit

in the disclosure of documents pursuant to Scott’s FOIA request for certain records

within the IRS Office of Chief Counsel (“OCC”). The request listed three specific

categories of records: (a) Any OCC Code and Subject Matter Directory in effect

between 8/1/2013 and 11/19/2013; (b) Emails between any of: Timothy L. Jones,

Helen M. Hubbard, and/or Lewis Bell regarding a pre-submission conference of any

Private Letter Ruling request, between 6/1/2013 and 11/18/2013; and (c) Files

regarding PLR 201502008: CASE MIS information, including all subsystems (e.g.,

TECHMIS); Form 9718, Case History; Check sheet for Processing Private Letter Rulings;

Form 9818, Case Processing; Bibliography; Any Requests for Assistance; Any responses

to Requests for Assistance; and Any communications with other areas of the IRS.

       Scott claims the following significant public benefits have been generated by

his efforts:

(1) “the documents obtained “substantiate allegations of malfeasance in the proper
administration of the tax code by ‘senior IRS officials’ as that term is defined in the
Operations Manual (“OM”) of the Treasury Inspector General for Tax Administration
(“TIGTA”). OM § 340.2.1.” DE 45 at 6 (emphasis added). “Causing malfeasance to be
investigated and substantiated, and bringing that to the attention of Congress,
certainly aids in making a vital political choice.” DE 45 at 6 (emphasis added).

(2) “The admission by [the IRS] that PLR files do not necessarily contain all
communications pertaining to the PLR from all employees,” (DE 27-5 ¶ 11) affects all
future FOIA requests for these types of records, as well as requests under § 6110, and
the reasonableness of any search that does not extend beyond the case file itself.
The initial search by Disclosure and Litigation Support Branch in this case was

                                     Page 6 of 19
admittedly deficient. Plaintiff has already taken steps to communicate this admission
to various not-for-profit organizations (The FOIA Project, Tax Analysts) involved in
FOIA cases generally, as well as one specifically targeted at records likely to be under
the domain of OCC. DE 48 at 2 (emphasis added).

(3) “Courts have also found a public benefit outweighing any private interest by
establishing a pattern and practice of an agency not complying with FOIA. Here, the
rebutting the over-reaching claim of (b)(3) due to § 6103 is especially important, as
that is arguably the most difficult exclusion to overcome because perforce the records
at issue are substantially unknown.” DE 45 at 7 (emphasis added).

(4) that the “additional pages voluntarily re-released by Defendant by letter dated
June 5, 20204 confirmed an important precedent, namely that once records have been
released under § 6110 they are ‘public records’ now subject to FOIA.” DE 48 at 2
(emphasis added)

(5) The re-released pages on June 5, 2020 show a contradiction between a conclusion
of the OCC attorney processing the PLR request (that the Total Return Swap in the
transaction at issue caused a “reissuance”), and the published PLR itself which states,
“we specifically express no opinion about whether the extension of the TRS causes a
reissuance under § 1001.” Scott asserts this “is clear evidence of the OCC’s mis-
statements with respect to this PLR,” and that such misstatements warrant referrals
to the congressional committees entrusted to oversee the IRS, and other
administrative and possibly criminal referrals. DE 48 at 2 (emphasis added).

(6) “the additional pages already released as a result of the Court’s Order shows that
OCC received a written attachment from Allyson Belsome . . . on August 5, 2013, and
in turn sent it to two other branches dealing with specific issues (TRS, and reissuance
under § 1001) for analysis. This directly contradicts information provided by the IRS
during the FOIA process for Case No. 18-81742. No responses to those requests have
been included in the responsive records identified in this case.” DE 48 at 3 (emphasis
added).

(7) “The records at issue have clear public benefit from being publicly available, and
Plaintiff has already taken actions to ensure that the information is broadly available
to various not-for-profit organizations with ongoing interests in FOIA litigation, as it
may benefit that litigation.” DE 48 at 3 (emphasis added).




4
  The IRS wrote to Scott, “In your Sur-Reply in Case No.18-81742 and Cross-Motion for Summary
Judgment in Case No.18-81750, you identified a record that had been released in more full in response
to Mark Scott's request under 26 U.S.C. § 6110. Because you have demonstrated an authorized
disclosure that exactly matches some of the records at issue in the FOIA proceedings, the Service has
authorized me to re-release three pages in part in both pending FOIA actions.” See DE 64, Ex. A at 4 in
Case No. 18-CV-81742.

                                            Page 7 of 19
      Courts have found public benefits in FOIA requests relating to matters of clear

national import. See, e.g., Morley I, 810 F.3d at 844 (referring to the Kennedy

assassination, “an event with few rivals in national trauma and in the array of

passionately held conflicting explanations”); Electronic Privacy Info. Center v. U.S.

Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 44 (D.D.C. 2016) (“EPIC II”) (finding a

public benefit because “[o]bviously, issues of national security and privacy are of

enormous public importance”); American Imm. Council v. Dep’t of Homeland Sec., 82

F. Supp. 3d 396, 406 (D.D.C. 2015) (finding FOIA request about immigration policy was

“a matter of undeniable public import” because immigration policy “has long been at

the forefront of the national conversation”).

      This case is substantially different from the FOIA cases set forth above in which

courts have found public benefits. Here, Scott’s FOIA request generally sought

correspondences originated by certain IRS employees regarding private letter ruling

requests. DE 42, ¶ 2. Scott fails to show that these topics will assist the citizenry in

making an informed judgment as to governmental operations or that they rise to the

level of national import as do the FOIA requests in the cases set forth above. See

American Imm. Council, 82 F. Supp. 3d at 406.

      Moreover, as the italicized portions of Scott’s claimed public benefits

demonstrate, all of Scott’s examples rely on the potential public value of the

information received, rather than the potential public value of the information

sought. As discussed above, when considering the public benefit, courts are to

consider only the FOIA request itself, and not the information that may or may not

have been received. See Morley I, 810 F.3d at 844; Siegelman v. D.O.J., Case No.


                                      Page 8 of 19
2:16-CV-83, 2019 WL 1513979, at *5 (N.D. Al. Apr. 8, 2019). In a FOIA action, where

the plaintiff seeks disclosure of material for commercial purposes,5 attorney fees may

be awarded only on a positive and clear showing of substantial public benefit.

Minimal, incidental and speculative public benefit will not suffice. In this instance,

the public benefit, if any, is de minimis. Lovell v. Alderete, 630 F.2d 428, 433 (5th

Cir. 1980).

          Scott’s asserted public benefits deal with (1) the information he may or may

not have received as a result of the FOIA request, and (2) exposing the IRS’s improper

handling of his FOIA requests generally. Because neither of these asserted public

benefits have to do with “the potential value of the information sought,” they are not

relevant to the public benefit analysis. Even if this were not the case, Scott’s

asserted public benefits would still fail. For example, the first asserted public benefit

– “[b]ringing to light malfeasance” – is based on conjecture that “malfeasance”

occurred in the first place. Scott fails to identify what “malfeasance” he is referring

to, and fails to produce any evidence of “malfeasance.”

          Further, the second asserted public benefit – establishing a pattern and

practice of an agency not complying with FOIA – makes no sense. This is a single case

where the Court determined that the IRS performed an adequate search, but had

improperly withheld one sentence on the top of page 68, two paragraphs spanning

pages 72-73, and pages 8-12, 15, 24, 33, 34, 42, 51 and 59-64 in part. It is pure

unsubstantiated conjecture that this case demonstrates a pattern or practice of

noncompliance.


5
    See infra.

                                        Page 9 of 19
         Scott’s assertion that the re-released pages he received show misstatements

with respect to the final PLR is unpersuasive. It appears Scott received a page that

was generated while the agency was deliberating. Ultimately, however, the agency

came to a different final conclusion. Naturally, the IRS is entitled to deliberate

during the process of making a final decision and alter its opinions along the way.

Thus, it cannot be said that a misstatement was made under these circumstances.

Considering all of the above, the public benefit factor weighs against an award of

costs.

Commercial and Private Interest

         Factors two and three – the commercial benefit to the FOIA plaintiff and the

plaintiff’s interest in the requested information – are often “combined . . . into a

single factor.” McKinley v. Fed. Housing Fin. Agency, 739 F.3d 707, 711 (D.C. Cir.

2014). These factors assess “whether a plaintiff has sufficient private incentive to

seek disclosure of the document without expecting to be compensated for it.” Id.

This is because “Congress enacted FOIA to provide information to the public, not to

benefit private litigants, so, where a party is motivated by self-interest or seeks

to advance [his] private commercial interests, an award of [costs] is generally

inappropriate.” Spivey Util. Constr. Co. v. Occupational Safety & Health Admin., No.

8:16-CV-3123, 2018 WL 4212005, at *7 (M.D. Fla. Aug. 14, 2018), report & rec.

adopted sub nom., 2018 WL 4207997 (M.D. Fla. Sept. 4, 2018) (“Spivey”).

         Where a plaintiff uses a FOIA litigation to aid in discovery, there is “clearly a

personal benefit or gain accruing solely to the individual.” Spivey, 2018 WL 4212005,

at *7. Thus, courts “have routinely found that the use of FOIA as a substitute for


                                        Page 10 of 19
discovery constitutes a private, non-compensable interest.” Ellis v. United States,

941 F. Supp. 1068, 1079 (D. Utah 1996); see also Maryland Dep’t of Human Res. v.

Sullivan, 738 F. Supp. 555, 563 (D.D.C. 1990) (“This district has found that the use of

FOIA as a substitute for civil discovery is not proper and should not be encouraged by

a fees and costs award.”); Muffoletto v. Sessions, 760 F. Supp. 268, 275-76 (E.D. N.Y.

1991) (same).6

        Scott asserts that he has used documents previously obtained through FOIA

requests to substantiate allegations of malfeasance in the proper administration of

the tax code by senior IRS officials and that “[a]cquiring information that

substantiates allegations of administrative misconduct is not . . . connected to

litigation that benefits Plaintiff.” DE 45 at 6; DE 48 at 3. He asserts that his interest




6
   The IRS claims, “[i]t is a fair inference that plaintiff James Scott seeks to use information obtained
through this suit in aid of a whistleblower case brought by a person represented by his counsel in other
matters, Mark Scott. In certain circumstances, the Internal Revenue Code authorizes monetary awards
to whistleblowers who provide information about violations of the internal revenue laws. See
26 U.S.C. § 7623(b). Specifically, under § 7623, if a whistleblower supplies the Secretary of the
Treasury with information related to ‘persons guilty of violating the internal revenue laws or
conniving at the same,’ and the Secretary uses that information to institute an administrative or
judicial action, the whistleblower shall ‘receive as an award at least 15 percent but not more than
30 percent of the proceeds collected as a result of the action . . . .’ 26 U.S.C. § 7623. [A certain] news
article . . . indicates that the whistleblower Mark Scott represented could have received a monetary
award, and reveals that Mark Scott stated his ‘whistleblower case could involve billions of dollars.’
(citation omitted). With this context, it becomes clear that Scott, and/or Mark Scott, likely have a
personal interest in the requested information. Specifically, it appears Scott is using the FOIA as a
discovery tool to uncover information that would be helpful for Mark Scott’s whistleblower case.
Such a use of the FOIA as a discovery tool provides ‘clearly a personal benefit or gain.’ Spivey, 2018
WL 4212005, at *7.” DE 51-1 at 8-9.
         Scott responds with a Declaration from Mark Scott that states, “to the best of my knowledge
and belief, and based in large part on information received directly from the Internal Revenue Service,
there are no open and active investigations at the Internal Revenue Service with respect to any
whistleblower referral relating to this 2014 private letter ruling. [DE 48,] Ex. A, ¶ 4. . . While making
the allegation of ‘personal benefit or gain’ due to speculation of a potential future whistleblower
award Defendant fails to acknowledge that if any such an award occurred then the public benefit
would also increase substantially, by far more than any personal gain to any private party. As any
whistleblower award is only paid from recovered proceeds, and all such awards are fully taxed, then
the net public benefit would range from about 11 times greater than the net award (at 15% award and
39.6% tax rate) to about 4.5 times the net award (at 30% award).” DE 48 at 5-6.

                                            Page 11 of 19
in the records extends to acquiring records that FOIA mandates to be made available

and using such records to substantiate allegations of maladministration of the tax

code. DE 45 at 6.

        Other than Scott’s unsubstantiated statements, there is nothing in this case

that shows that the information Scott requested was motivated to benefit the public.

Having reviewed the requests themselves and all the documents withheld in camera,

the Court cannot discern any basis to conclude that the requests were submitted to

advance a public benefit. This being said, the only reasonable conclusion that can be

made is that this litigation was motivated by a commercial or private interest.

Accordingly, these factors do not weigh in favor of awarding costs.

Reasonableness of the Agency’s Withholding

        The final factor in determining a plaintiff's entitlement to costs 7 under FOIA is

the reasonableness of the agency's withholdings. EPIC II, 218 F. Supp. 3d at 45.

“[A]lthough ... no particular factor should be given disproportionate weight, in some

circumstances the final factor may be dispositive.” Dorsen, 15 F. Supp. 3d at 121.

This fourth factor is meant to “incentiviz[e] the government to promptly turn over -

before litigation is required - any documents that it ought not withhold.” Davy, 550

F.3d at 1166. To determine the reasonableness of the agency's withholding, the Court

considers two factors.

        The first factor is whether the agency's opposition to disclosure “had a

reasonable basis in law.” Davy, 550 F.3d at 1162 (citations omitted). “If the



7
  Most, if not all, cases address the issue of attorney’s fees and costs. This case is unusual where the
Plaintiff seeks only costs, which amount requested pales in comparison to the magnitude of work
conducted by this pro se litigant.

                                            Page 12 of 19
Government's position is correct as a matter of law, that will be dispositive. If the

Government's position is founded on a colorable legal basis in law that will be

weighed along with other relevant considerations in the entitlement calculus.” Id.

The second factor is whether the agency was “‘recalcitrant in its opposition to a valid

claim or otherwise engaged in obdurate behavior.’” Id. (quoting LaSalle Extension

Univ. v. Fed. Trade Comm'n, 627 F.2d 481, 486 (D.C. Cir. 1980)).

       Under either factor, the agency carries the burden of showing it behaved

reasonably. Davy, 550 F.3d at 1163. “The question is not whether [the Plaintiff] has

affirmatively shown that the agency was unreasonable, but rather whether the agency

has shown that it had any colorable or reasonable basis for not disclosing the material

until after [the Plaintiff] filed suit.” Id. This fourth and last criterion “suggests that

attorneys' fees would be favored if an agency's nondisclosure was designed to avoid

embarrassment or thwart the requester.” Blue, 570 F.2d at 534.

Reasonableness of Withholdings

       Some of the IRS’s withholdings were found to be unreasonable. The Court

determined that the IRS had improperly withheld one sentence on the top of page 68,

two paragraphs spanning pages 72-73, and pages 8-12, 15, 24, 33, 34, 42, 51 and 59-

64 in part. DE 42 at 42 54, 55. In addition, the IRS reversed itself when it came to

some claims of exemption.

       For instance, the IRS withheld a document in full and parts of a few other

pages that had already been released in response to a request under § 6110.8 DE 36,




8
  Page 15 in full and pages 141, 147, 151, 467, 473, and 477 in part. See e.g., Case No. 18-cv-81742,
DE 64-1.

                                           Page 13 of 19
¶ 86. After Scott raised this fact in his submissions, the IRS rereleased the page which

should have been released initially. DE 48 at 8; DE 42, ¶ 83. In another instance, the

IRS released page 66 to Scott but redacted the handwritten entry for 3/24/14 under

the deliberative process privilege. However, a few days earlier, the entry dated

3/24/14 on page 66 was released in full in response to a § 6110 request. The IRS

acknowledged that it made an official and documented disclosure as to the 3/24/14

entry on page 66, and as a result, it could no longer claim a FOIA exemption as to that

portion of the record. Accordingly, the IRS re-released that page to Scott with the

3/24/14 entry unredacted. DE 42 at 59.

      As far as the few pages that the IRS both withheld or redacted in this case and

also disclosed in response to § 6110 requests, the Court found in its Order and Opinion

that the redactions in this case were not done in bad faith. DE 45 at 60 citing Military

Audit Project v. Casey, 656 F.2d 724, 754 (D.C. Cir. 1981) (explaining that if courts

were to make an inference of bad faith when an agency reviews its position, it would

“work mischief in the future by creating a disincentive for an agency to reappraise its

position, and when appropriate, release documents previously withheld.”). While the

IRS may not have performed its duties under FOIA perfectly in this instance, error-

free performance is not required. The particular lapses in the IRS's production of

Scott's requested records do not rise to the level of rebutting the presumption of good

faith that attaches to statements made by agency officials under penalty of perjury.

Fischer v. U.S. Dep't of Justice, 723 F. Supp. 2d 104, 108-09 (D.D.C. 2010) (explaining

that error-free performance is not required). As far as the pages improperly

withheld, there is no evidence that the IRS withheld those pages to prevent

                                     Page 14 of 19
embarrassment or to thwart Scott. Blue, 570 F.2d at 534 (fees would be favored if an

agency's nondisclosure was designed to avoid embarrassment or thwart the

requester).

         As far as the pages the Court determined were improperly withheld (pages 8-

12, 15, 24, 33, 34, 42, 51 and 59-64), the IRS asserts that its withholdings had a

reasonable basis in law because it prevailed on its claims of exemption for a

significant portion of the records withheld. DE 51-1 at 11. In this case the IRS

withheld 91 pages in full and 12 pages in part. DE 42, ¶ 61. Of these 103 pages, the

Court determined that less than 20 percent were improperly withheld. DE 42 at 42,

54-55.

         For the proposition that its withholdings had a reasonable basis in law because

it prevailed on its claims of exemption for more than 80 percent of the records, the

IRS relies on Chamberlain v. Alexander, Case No. 7742-73, 1976 WL 1110, at *2 (S.D.

Ala. Aug. 23, 1976) (“the fact the Government prevailed in their claim of

nondisclosure on 150 of the 200 documents indicates the assertion of non-disclosure

had ‘a reasonable basis in law.’”) and People for the Ethical Treatment of Animals v.

U.S. Dep’t of Agriculture, Case No. 03-CV-195, 2006 WL 508332, at *5 (D.D.C. Mar. 3,

2006) (“[b]ecause USDA prevailed on the majority of its claims, its overall position

was reasonable.”). These two cases, however, are clearly outliers.

         In EPIC II, 218 F. Supp. 3d at 46, the Government argued that it was “correct as

a matter of law” because the Court granted in part the agency's Motion for Summary

Judgment. The EPIC II Court found this argument to be squarely foreclosed by Davy.

Id. In Davy, just as in EPIC II, the agency failed to respond substantively to a FOIA


                                      Page 15 of 19
request, was subsequently sued and then ordered to produce responsive documents.

Davy, 550 F.3d at 1158. In both cases, the agency completed court-ordered

production and then moved for summary judgment, arguing that the scope of its

search was sufficient, and it prevailed. Id. Despite the fact that the Government

prevailed at summary judgment, the Court of Appeals still held that the plaintiff was

entitled to attorneys' fees. Id. at 1163. “If the government could defeat an award of

fees by citing a lack of resistance after the requester files a lawsuit to obtain

requested documents, then it could force plaintiffs to bear the costs of litigation.”

Id. Consequently, the IRS's argument that Scott is ineligible for costs simply because

it prevailed on more than 80 percent of the pages it withheld or partially withheld is

rejected.

      The IRS has the burden of justifying its withholding of a document under a FOIA

exemption. EPIC II, 218 F. Supp. 3d at 34 citing Defenders of Wildlife v. U.S. Border

Patrol, 623 F. Supp. 2d 83, 91 (D.D.C. 2009). To enable the Court to determine

whether the agency has met its burden, the Court may require the agency to submit a

“Vaughn Index” consisting of affidavits or declarations that “identify the reasons why

a particular exemption is relevant and correlate those claims with the particular part

of a withheld document to which they apply.” Judicial Watch, Inc. v. Food & Drug

Admin., 449 F.3d 141, 146 (D.C. Cir. 2006) quoting Mead Data Cent., Inc. v. U.S. Dep't

of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977); see also Vaughn v. Rosen, 523 F.2d

1136 (D.C. Cir. 1975).




                                      Page 16 of 19
Obdurate Behavior?

       Looking back at the history of this FOIA action, it is not surprising this case

ended up in court. This case began with a very long delay in processing Scott’s FOIA

request and providing him a response. By letter dated May 22, 2018, Scott initiated a

FOIA request for certain records. DE 1 at 6. The IRS determined that 104 pages were

responsive to Scott’s FOIA request. It was not until almost 15 months9 later when on

September 12, 2019, one page was released in full, 12 pages were released in part,

and 91 pages were withheld in full. Third Declaration of Andrew Keaton, DE 27-5, ¶

20.

       As to actual production, FOIA requires that the agency make the records

“promptly available,” which depending on the circumstances typically would mean

within days or a few weeks of a “determination,” not months or years. Citizens for

Responsibility & Ethics in Wash. v. Fed. Election Comm'n, 711 F.3d 180, 189 (D.C. Cir.

2013) citing 5 U.S.C. § 552(a)(3)(A), (a)(6)(C)(i). So, within 20 working days (or 30

working days in “unusual circumstances”), an agency must process a FOIA request and

make a “determination.” Id. At that point, the agency may still need some

additional time to physically redact, duplicate, or assemble for production the

documents that it has already gathered and decided to produce. Id. If the agency

does not adhere to FOIA's explicit timelines, the “penalty” is that the agency cannot

rely on the administrative exhaustion requirement to keep cases from getting into

court. Id. at 189-90.




9
  One month credit to the IRS when the government was partially shut down from 12/21/18 – 1/25/19.
DE 42, ¶¶ 35, 37.

                                         Page 17 of 19
      As the “the ultimate arbiter” of whether the IRS had provided an adequate

factual basis to support its claims of exemption, the Court concluded that it needed

to look behind Keaton’s Declaration and conduct an in camera review of the

documents at issue. Accordingly, the Court ordered the IRS to file the unredacted

withheld pages to which it was claiming privilege under seal. DE 40. After the in

camera review, the Court found several instances where the asserted exemptions

clearly did not apply. The Court determined that the IRS had improperly withheld

one sentence on the top of page 68, two paragraphs spanning pages 72-73, and pages

8-12, 15, 24, 33, 34, 42, 51 and 59-64 in part. DE 42 at 42 54, 55. The relevant

question then “is not whether the agency's legal and factual positions were correct,”

but rather whether they “were reasonable.” Morley v. C.I.A., 894 F.3d 389, 393 (D.C.

Cir. 2018).

      The IRS opposed the Court’s decision by filing a Motion for Reconsideration,

which motion was addressed and denied in its entirety. DE 50. The IRS’s position

seemed unreasonable given the content of the pages that were determined to be

improperly withheld. Nevertheless, while the Court finds the IRS’s withholding of

certain pages to have been unreasonable, when considering the four factors discussed

above, the Court finds that any recalcitrance by the IRS does not outweigh the lack of

support for the other factors that must be established to warrant an award of costs.

Accordingly, the Court, in its discretion, finds that the Motion for Costs should be

denied. Conservation Force v. Jewell, 160 F. Supp. 3d 194, 202-03 (D.D.C. 2016).

Accordingly, it is hereby




                                     Page 18 of 19
       ORDERED AND ADJUDGED that Plaintiff’s Motion for Costs [DE 45] is denied.

       DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

Florida, this 9th day of July, 2021.




                                                       KENNETH A. MARRA
                                                       United States District Judge




                                       Page 19 of 19
